NO. 12-19-00178-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 TACOREY GILLIAM,                                             §   APPEAL FROM THE
 APPELLANT

 V.                                                           §   COUNTY COURT AT LAW

 ANDERSON COUNTY SHERIFF'S
 OFFICE,                                                      §   ANDERSON COUNTY, TEXAS
 APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On May 14, 2019, the clerk of this Court notified Appellant that the filing fee in this appeal
is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee on or
before May 24, would result in the Court’s taking appropriate action, including dismissal of the
case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee has
passed, and Appellant has not complied with the Court’s request.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. See
TEX. R. APP. P. 42.3(c).
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00178-CV


                                TACOREY GILLIAM,
                                     Appellant
                                        V.
                         ANDERSON COUNTY SHERIFF'S OFFICE,
                                     Appellee


                                Appeal from the County Court at Law
                        of Anderson County, Texas (Tr.Ct.No. 6:17cv696)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.